    Case 3:20-cv-00990-JPW-MCC Document 30 Filed 03/17/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOSES TAYLOR FOUNDATION o/b/a:               Civil No. 3:20-CV-00990
MOSES TAYLOR HOSPITAL,       :
                             :
        Plaintiff,           :
                             :
        v.                   :
                             :
COVERYS and PROSELECT        :
INSURANCE COMPANY,           :
                             :
        Defendants.          :               Judge Jennifer P. Wilson

                                       ORDER

    AND NOW, on this 17th day of March, 2021, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

    1. Defendants’ motion to dismiss, Doc. 3, is GRANTED WITHOUT

       PREJUDICE.

    2. Plaintiff may file an amended complaint in accordance with this order

       and the accompanying memorandum within 21 days, on or before April

       6, 2021.

    3. If Plaintiff fails to file an amended complaint by the above date, the Clerk

       of Court shall be directed to close this case.

                                            s/Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
